Citation Nr: 1209234	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1971, and he died in October 2008.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.

The appellant submitted additional evidence to the VA subsequent to the most recent supplemental statement of the case being issued.  By letter dated November 2001, her representative waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was acute Tramadol toxicity.

2.  At the time of the Veteran's death, service connection had been established for, among other disabilities, schizophrenia, undifferentiated type, which was evaluated as 70 percent disabling. 

3.  The competent medical and credible lay evidence demonstrates that the Veteran's death was due to suicide resulting from depression associated with his service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  In light of the favorable finding with regard to the claim for service connection for the cause of the Veteran's death, no further discussion of VCAA compliance is warranted at this time.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, a statement from a physical therapist, the death certificate, the revised death certificate, a statement from the medical examiner, a letter from the Veteran's son, and the testimony of the appellant and her son at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3). 

In order for a suicide to constitute "willful misconduct," the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming intent.  Whether a person, at the time of suicide, was so unsound mentally that he did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his mental condition at the time of suicide.  The act of suicide is considered to be evidence of mental unsoundness.  A reasonable, adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self- destruction.  It is a constant requirement for a favorable action in a suicide case that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302 (2011).

The death certificate reflects that the Veteran was found dead on October [redacted], 2008.  The medical examiner concluded the Veteran died of acute Tramadol toxicity.  It was indicated the manner of death could not be determined.

At the time of his death, service connection was in effect for, among other disabilities, schizophrenia, chronic undifferentiated type, for which a 70 percent evaluation was assigned.  A total rating was also in effect from November 2007.

The Veteran had been afforded a psychiatric examination by the VA in March 2008.  He stated he felt significantly depressed for a couple of days every two weeks.  He denied full manic episodes, but reported hypomanic episodes occurring every two weeks for about four days.  The rest of the time he had normal ups and downs.  He acknowledged suicidal ideation via walking in front of a train, but denied serious intent to commit suicide.  He lived with his wife of 28 years, and described their relationship as excellent.  On mental status evaluation, the Veteran was oriented to person, place and time.  His thought content was unremarkable.  The examiner noted suicidal thoughts, but he indicated these were passive without serious intent.  The diagnoses were schizophrenia, chronic undifferentiated type, and bipolar disorder.  The examiner commented the Veteran's level of functioning appeared to have improved somewhat since the previous VA psychiatric examination in July 2007.  In particular, the examiner noted the Veteran stated the severity of his bipolar symptoms had lessened, and specifically commented he was less depressed.  The Veteran did indicate ongoing fluctuations in mood.

VA outpatient treatment records disclose the Veteran was noted to be psychiatrically stable with his medications in April 2008.  Tramadol was prescribed in May 2008 for chronic low back pain.  The Veteran also reported that month that he felt and functioned really well, and since the time of his visit with the same examiner in February 2008, his overall emotional condition had improved.  He acknowledged that having received a 100 percent disability rating made him feel happy and relaxed.  The diagnoses were bipolar disorder, mixed episode, in remission; and history of work-related problems, now retired.  When seen in August 2008, the Veteran related he had tolerated the reduced dosage of one of his medications, and that his bipolar disorder remained well controlled on the adjusted dose.  He stated his mood was consistently stable and euthymic.  His sleep was restful and his energy adequate.  The Veteran related he experienced no suicidal ideations or aggressive impulses.  He added his current psychotropic medication regimen was effective.  He claimed he enjoyed retirement and that his life was good.  The diagnosis was bipolar disorder, mixed episode, in remission.

In a statement dated December 2008, K. S., a physical therapist, confirmed a conversation she had with the Veteran in October 2008 (five days prior to the day he was found dead).  The physical therapist noted the Veteran was stubborn and argumentative as to why he felt he did not have to do his exercises.  He seemed to be aware he was giving her a hard time because he made comment to the effect that "I'm always a pain in the butt to my wife, too.  She'd probably be happier or better off if I were dead."  The physical therapist wrote this seemed, at the time, to be an off-hand comment, especially since the Veteran appeared to enjoy giving her a hard time and was very similar to his attitude and behavior when she had seen him in 2006.  She added it was not until after she spoke with the appellant, who had informed her that the coroner's report determined the Veteran's death was a suicide from a drug overdose, that she thought there was some relevance to the Veteran's comment.

The appellant, who is an LPN (See Hearing Tr. Page 4), argues the Veteran deliberately took Tramadol in an amount in excess of that which was prescribed with the intent of committing suicide.  She asserts it was the result of his depression from his service-connected schizophrenia. 

The Veteran's son wrote in a letter dated October 2011 that in July or August 2008, the Veteran brought him into his office and stated he was sorry for being morbid, but he was going to die soon.  He asked him to choose one of the rings he was wearing, and to give one to his brother.  The Veteran's son added that the Veteran said that nobody wanted him around anymore, and that he was better off dead.  He also wrote that the Veteran was clearly depressed.  

In a statement dated October 2011, the medical examiner who completed the death certificate wrote that according to information provided at the time of death, the Veteran was last known to be alive on October [redacted], 2008, when the appellant left her home to go to work.  When she returned later that day, the Veteran was found expired, lying in bed.  His past medical history included obesity, diabetes, depression and bipolar disorder.  At the time of death, there was no history of suicidal ideation or attempts.  The examiner stated that the manner of death on the original death certificate was listed as undetermined since he could not differentiate suicide from possible accident, given his history of being bipolar and with no information regarding suicidal ideation or attempts.  Based on new information the appellant provided, it was the medical examiner's understanding that family members noted the Veteran exhibiting behavior changes in the days preceding his death.  In addition, he was reported to have been giving away personal items to family members.  Given this new information, it was his belief that in all probability, the Veteran death represented a suicide, and the death certificate will be amended to reflect that change.  The cause of death remained Tramadol toxicity due to an acute ingestion of the drug.

A copy of the amended death certificate, reflecting the manner of death as suicide, is of record.

The appellant asserts service connection is warranted for the cause of the Veteran's death.  She testified that the Veteran's behavior shortly before his death suggests to her his death was due to suicide.  She claims he became happy in that time and, as a nurse, when a suicidal person becomes happy, it is because a weight has been removed.

The Board acknowledges there is conflicting evidence in the claims folder.  In this regard, the Board notes that VA outpatient treatment records from 2008 show the Veteran's emotional condition was stable.  He described himself as being happy in May 2008, and in August 2008, less than 90 days prior to his death, he denied any suicidal ideation.  He reported he was enjoying his retirement.

It must be observed, however, that the March 2008 VA psychiatric examination reveals the Veteran had suicidal ideation, although it was specifically noted there was no intent.  

It is crucial to point out that, based on information provided by the appellant, the medical examiner revised his previous conclusion (that the manner of death was undetermined) and stated he was now able to say that the Veteran had committed suicide.  This was apparently based on information provided by the appellant to the effect that the family members said the Veteran's behavior had changed in the days prior to his death.  This lay evidence is competent to set forth the Veteran's behavior, and the medical examiner is competent to provide an opinion based on that evidence.  While the Board concedes the medical examiner did not provide a definitive conclusion as to the manner of the Veteran's death, it establishes that it is at least as likely as not that the Veteran's death was due to suicide.  Accordingly, with the resolution of reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the veteran's death is warranted.
ORDER

Service connection for the cause of the veteran's death is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


